Reej>, J.,
delivered the opinion of the court.
A careful consideration of this case has led us to the conclusion that the chancellor did not err in sustaining the demurrer and dissolving the injunction. Appellant, however, contends that the chancellor erred in dismissing the bill of complaint in the decree sustaining the demurrer and dissolving the injunction.
Section 621 of the Code of 1906 is as follows: “When, on motion, an injunction shall be wholly dissolved, the bill of complaint shall be dismissed of course with costs, unless sufficient cause be shown against its dismission- at the next succeeding term of the court.” The hearing of the demurrer and motion to dissolve was before the chancellor in vacation. His decree and the record in this case *270show that the cause was quite fully considered. The decision upon the demurrer practically disposed of the case. The decree shows that appellant asked for, and was by the chancellor granted, an appeal from his decision. A refusal to continue the injunction amounted to a final settlement of the controversy. The statute provides, that the dissolution of injunctions, such as in the present case, carries with it, as of course, a dismissal of the bill of complaint. But the complainant by the statute is given until the end of the next term of the court opportunity to show sufficient cause why the dismissal should not be considered final. If complainant, at any time during the next succeeding term of the court, shall make application to the court and show sufficient cause, further proceeding may, by permission of court, be had therein. Bass v. Nelms, 56 Miss. 502.
Considering the attitude of this case at the time of the rendition of the decree complained of, we do not believe that complainant’s rights have been prejudiced by reason of the chancellor’s entering in his decree that the bill was dismissed when he sustained the demurrer and dissolved the injunction.

Affirmed.